UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7651



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNIE FRIMPONG-MANSO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-62-A, CA-99-1650-AM)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie Frimpong-Manso, Appellant Pro Se. Thadd Anthony Prisco,
Special Assistant United States Attorney, Andrew James McKenna,
Kenneth Wilson Gaul, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie Frimpong-Manso, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).   An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2000). We have independently reviewed the record and

conclude that Frimpong-Manso has not made the requisite showing.

See Miller-El v. Cockrell,       U.S.     , 2003 WL 431659, at *10

(U.S. Feb. 25, 2003) (No. 02-7662).        Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2